UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
DERRICK DWAYNE DELL
CIVIL ACTION
VERSUS
NO.18-756-JWD-EWD
NANCY A. BERR YHILL
OPINION
After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated August 29, 2019, to which an objection was filed;
IT IS ORDERED that under sentence four of 42 U.S.C. § 405(g), the final decision of
the Acting Commissioner of Social Security is AFFIRMED, and this action is DISMISSED
with prejudice.

Judgment shall be entered accordingly.

Signed in Baton Rouge, Louisiana, on September 23, 2019.

A~

J UDGE J HN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
